COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Benton and Overton
Argued at Norfolk, Virginia


SANDLER FOODS
and
RELIANCE INSURANCE COMPANY                MEMORANDUM OPINION *
                                       BY JUDGE JOSEPH E. BAKER
v.         Record No. 1268-96-1            DECEMBER 10, 1996

ALLEN L. GRAYS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           Sarah Y. M. Kirby (Mary Louise Kramer; S. Vernon
           Priddy, III; Sands, Anderson, Marks & Miller, on
           briefs), for appellants.

           Ralph Rabinowitz (Rabinowitz, Rafal, Swartz,
           Taliaferro & Gilbert, P.C., on brief), for
           appellee.



     Sandler Foods and Reliance Insurance Company (appellants)

appeal from a decision of the Workers' Compensation Commission

(commission) that awarded Allen L. Grays (claimant) compensation

for temporary partial disability.   Appellants contend that the

commission erroneously held that a letter from claimant's

counsel, when considered with other evidence before the

commission, was not sufficient to advise relevant parties that

claimant was making a claim for compensation benefits.

Appellants further assert that claimant unjustifiably refused

selective employment offered by appellants and therefore failed

to market his residual skills.    As the parties are knowledgeable

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
of the facts contained in the record, we need not recite them

here.

        We have reviewed the record and considered the arguments

made on behalf of the respective parties.    For the reasons stated

in the commission's opinion, we affirm its decision.

                                                           Affirmed.




                                 - 2 -